Opinion filed July 12, 2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00072-CR
                                                    __________
 
                               JUDY
GARNER PATTEN, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                    On
Appeal from the 29th District Court
                                                         Palo
Pinto County, Texas
                                                      Trial
Court Cause No. 13583
 

 
                                            M
E M O R A N D U M    O P I N I O N
            Judy
Garner Patten has filed in this court a motion to dismiss her appeal.  Pursuant
to Tex. R. App. P. 42.2, the
motion is signed by both appellant and her counsel.
The
motion is granted, and the appeal is dismissed.
 
                                                                                                PER
CURIAM                                   
 
July 12, 2012
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.